Citation Nr: 0301490	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent 
schedular rating for service connected psychiatric 
disability prior to March 29, 1994.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a 
September 1999 decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO). 

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.

The appellant appealed to the Court.  In October 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated 
the March 2001 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.  In June 2002, 
the Board remanded the case for issuance of a statement of 
the case (SOC) addressing the veteran's contentions.  In 
October 2002, the RO issued the SOC.  The veteran's claim 
was again denied, and the case has been returned to the 
Board for final review.


FINDINGS OF FACT

1.  A February 1995 rating action awarded a total 
schedular rating for schizophrenia, effective March 29, 
1994.  That determination was not appealed within one year 
of the veteran's notification of that decision.

2.  The veteran's claim for an earlier effective date for 
the total schedular rating was received in June 1999.



CONCLUSION OF LAW

An effective date prior to March 29, 1994 for a 100 
percent disability evaluation for service-connected 
psychiatric disability is not warranted.  38 U.S.C.A. § 
5110(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400(o) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective 
date prior to March 29, 1994, for the award of a 100 
percent schedular evaluation for his service-connected 
psychiatric disability.  That benefit was denied by a 
rating decision dated in September 1999, and the veteran 
submitted a notice of disagreement that same month.  

The veteran's representative, in additional arguments 
submitted to the Board in May 2002 and November 2002, has 
contended that a proper notice of disagreement to the 
original grant of service connection in December 1983 was 
filed in February 1984, and that, since no SOC was issued, 
the claim for an increased evaluation has been open since 
that time.  Alternatively, the representative argues a 
statement received in October 1984 from the veteran could 
also be considered a notice of disagreement, or that the 
claim for increase filed in July 1993 should represent the 
date of claim for the purposes of assigning an effective 
date, since the veteran's statement received in April 1994 
could be construed as a notice of disagreement with the 
denial of the July 1993 claim rather than as a claim for 
increase.

The Board notes that the Federal Circuit has recently 
issued an opinion upholding 38 C.F.R. § 20.201 (2002), the 
VA regulation that defines what constitutes a proper 
notice of disagreement.  See Gallegos v. Principi, 283 
F.3d 1309 (Fed.Cir. 2002).  A similar regulation was in 
place at the time the veteran's February 1984 written 
statement was received.  See 38 C.F.R. § 19.118 (1983).  
Both regulations require that a notice of disagreement 
express disagreement with a determination by the RO and a 
desire to contest the result.

Reviewing the February 1984, October 1984, and April 1994 
statements from the veteran, the Board concludes that 
those documents do not express disagreement with a prior 
determination, thus none of them constitutes a notice of 
disagreement under the above cited regulations.  
Specifically, the February 1984 statement reads:

I wish to file for an increase in my 
service connected disability.  I was 
hospitalized on 1/19/84 for this 
condition and am still hospitalized at 
the VAMC Murfreesboro, TN.

This statement clearly states that the veteran believed 
his disability had increased, and cites the January 1984 
hospitalization as evidence for this.  There is no 
indication of disagreement with the December 1983 rating 
decision, which obviously predated the hospitalization 
cited by the veteran.  Thus, there is no basis for a 
determination that the February 1984 statement was a 
notice of disagreement.

Similarly, the "October 1984" statement cited by the 
representative, which was actually received by VA in 
September 1984, reads:

I want to file a claim for SCIR for my 
nerves.  I am a patient in VAMC 
Murfreesboro TN.  I want the DAV to 
represent me.

Again, this statement reflects a desire for a higher 
rating, intimating that his disability had worsened based 
on his present hospitalization.  This is a present claim 
for an increased evaluation.  There is no indication of 
disagreement with the April 1984 rating decision, either 
explicit or implicit, in the veteran's language.  Thus, 
there is no basis for a determination that the statement 
received in September 1984 was a notice of disagreement.

Finally, the April 1994 statement of the veteran reads:

I would like to be considered for an 
increase in my service-connected 
disabilities.  Medical evidence may be 
obtained at the VA hospital Murfreesboro 
TN.  

As before, this statement merely expresses a desire to 
have his disability evaluation reviewed based on current 
medical evidence.  This is a claim for increase.  There is 
no indication of disagreement with the September 1993 
rating decision, either explicit or implicit, in the 
veteran's language.  Thus, there is no basis for a 
determination that the statement received in April 1994 
was a notice of disagreement.  Moreover, none of the 
statements discussed cited to the earlier rating actions 
or indicated a desire to appeal or otherwise contest the 
results.  

The record shows that the veteran was notified in January 
1984 of a December 1983 rating action which granted 
service connection for psychiatric disability (which 
remains his only service- connected disorder) and assigned 
a 30 percent disability evaluation, effective September 
17, 1982, the day after discharge from active service.  No 
appeal was taken as to either the disability rating 
assigned or the effective date.

Thereafter, various rating actions granted temporary total 
disability ratings under 38 C.F.R. § 4.29 based on periods 
of VA hospitalizations and/or sustained the 30 percent 
schedular rating.  The veteran was notified of the last 
such rating action in September 1993 and no appeal was 
taken.

After receipt on April 28, 1994 of a claim for increase 
and receipt of records of VA hospitalization commencing on 
March 29th, with discharge in April 1994, the veteran was 
notified in September 1994 of an August 1994 rating action 
which granted a 70 percent disability evaluation effective 
May 1, 1994 (the first day of the month following VA 
hospital discharge).  No appeal was taken from that rating 
action.

After receipt later in 1994 of a claim for increase, and 
receipt of the discharge summary of VA hospitalization of 
September to November 1994, a February 1995 rating action 
granted a 100 percent schedular rating effective March 29, 
1994 (date of VA hospital admission).  Although notified 
of that decision by RO letter of February 1995, no appeal 
was taken as to the effective date assigned.

In June 1999 the veteran filed a claim for an earlier 
effective date for his 100 percent schedular rating for 
his service-connected psychiatric disorder, stating that 
he wanted the 100 percent rating made retroactive to the 
day after discharge from active service.  

In VA Form 9, Appeal to the Board, the veteran claimed 
that the effective date for his 100 percent schedular 
rating should be the date he was awarded Social Security 
disability benefits or the date of Dr. G.'s July 26, 1985 
letter stating that he believed that the veteran could not 
"sustain an eight hour work day on a regular basis or 
produce quantity on a job."  That letter and additional 
private clinical records had been associated with a claim 
for Social Security disability benefits and these were 
received by VA in November 1999, together with information 
indicating that the veteran was awarded such benefits in 
1985.

It is contended that the veteran's 100 percent schedular 
rating should be made effective the day after service 
discharge, i.e., September 17, 1982, or, alternatively, it 
should be made effective in 1985 when he was awarded 
Social Security disability benefits based on psychiatric 
disability.

As noted above, no appeal was ever initiated from any 
prior rating actions, including the initial grant of 
service connection and assignment of the initial rating.  
Thus, those rating actions are final in the absence of 
clear and unmistakable error (CUE) under 38 C.F.R. § 
3.105(a) (2002).  See also 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (2002).  There is 
no allegation that any of the prior rating actions 
contained CUE and, accordingly, they are final and are a 
bar to an earlier effective date.

The current effective date of March 29, 1994 actually 
predates the increased rating claim received on April 28, 
1994.  There is no earlier formal claim or correspondence 
or document which could be construed as a claim which was 
not acted upon by the RO.  See 38 C.F.R. §§ 3.157 (2002)

38 U.S.C.A. § 5110(b)(2) (West 1991) provides that the 
effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

In essence, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) 
and 38 C.F.R. § 3.400(o)(1); unless the ascertainable 
increase precedes receipt of the claim, in which case the 
effective date is the date of ascertainable increase if 
the claim is received within one year thereof under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

As noted in Harper, 38 U.S.C.A. § 5110(b)(2) (West 1991) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim and are not applicable when a 
claim is filed and the increase in disability is 
subsequently ascertainable (as in Harper when the claim 
was filed first and increase was ascertained during 
subsequent VA hospitalization).

The veteran's service-connected psychosis was evaluated 
under Diagnostic Code (DC) 9203 for paranoid 
schizophrenia.  Under that DC the initial 30 percent 
rating assigned encompassed definite impairment of social 
and industrial inadaptability; 50 percent encompassed 
considerable impairment of social and industrial 
inadaptability; 70 percent encompassed those criteria for 
a 100 percent evaluation but with lesser symptomatology 
such as to produce severe impairment of social and 
industrial inadaptability.  For a 100 percent evaluation 
there had to be active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  See 
38 C.F.R. § 4.132, DC 9203 (1993).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Veterans Appeals stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and it invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and 
industrial inadaptability that "has more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

In this case, an effective date for a rating greater than 
30 percent for the veteran's service-connected psychiatric 
disorder may not be assigned effective the day after 
service discharge because the multiple prior unappealed, 
and thus final, ratings denying an increased rating are a 
bar to the assignment of a prior rating.

As to the veteran's receipt of Social Security disability 
benefits and the July 1985 letter of a private physician 
which had been submitted in conjunction with the claim for 
Social Security benefits, none of those records was on 
file prior to November 1999.

Similarly, there was no evidence dated in the year prior 
to March 1994 of active psychotic manifestations 
sufficient to produce more than definite or moderately 
large social and industrial inadaptability.  The veteran 
did not file a timely appeal of the February 1995 rating 
action that assigned the effective date for the total 
schedular rating and that rating action is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1994).  Accordingly, an effective date prior to March 29, 
1994 for a 100 percent schedular rating for the veteran's 
service-connected psychiatric disorder is not warranted.

Hence, as there is no evidence to show that the appellant 
expressed an intent on a formal or informal basis to file 
a claim for an increased rating for his psychiatric 
disability earlier than March 29, 1994, there is no legal 
basis to assign an effective date for an award greater 
than 30 percent earlier than the date of claim, March 29, 
1994.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  
The Board is bound by the applicable law and regulations 
of the Department.  38 U.S.C.A. § 7104(c) (West 1991).  
Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim is 
denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appeal as to 
this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, 
as the amended provisions of the Act specifically provide 
that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  38 
U.S.C. § 5103 (West Supp. 2002).  For the reasons set 
forth above, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there 
is no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.



ORDER

An effective date for a 100 percent schedular rating for 
service-connected psychiatric disability prior to March 
29, 1994 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

